DETAIL ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-17 are rejected under35 U.S.C 102a2 as being anticipated by Lenser et al. (US 2008/0027591 A1), as reference paragraphs are listed below.


Regarding claim 1:
Lenser et al. disclose a method for tele-present recovery of a self-driving vehicle (method of a vehicle performing behavior in fully-autonomous manner, [0065], [0067]) comprising: determining that the vehicle has a vehicle status indicative of a master-assisted intervention (determine if there was a potential obstacle and object detected, [0015], [0074]); collecting environment state information (Range finder system 121 and sensor are collecting the environment information, [0071]-[0073]); generating a request for a master-assisted intervention based on the vehicle status (Generating obstacle detection information, [0016],[0074]); transmitting the master-assisted intervention request to a master-assistance device; receiving operational commands from the master-assistance device (processor 140 on the vehicle exchanges data with an operator control unit which operates as transceiver 0084]-[0085]); and controlling the vehicle according to the operational commands (an operator control unit receives information from the vehicle and then sends commands to the remote vehicle to perform autonomous behaviors, [0011]).

Regarding claim 2:
Lenser et al. further disclose the method of claim 1, further comprising: prior to determining that the vehicle has the vehicle status indicative of the master-assisted intervention, operating the vehicle in a full-autonomous mode and subsequent to determining that the vehicle has the vehicle status indicative of the master-assisted intervention, operating the vehicle in a semi-autonomous mode (the vehicle can operate in fully-autonomous or semi-autonomous manner while detecting an obstacle, also the vehicle can take care of any necessary path adjustments or obstacle avoidance issues on its own or in a fully-autonomous manner and can perform in semi-

Regarding claim 3:
Lenser et al. further disclose the method of claim 2, further comprising: subsequent to the controlling the vehicle according to the operational commands: receiving an assistance-complete message; and operating the vehicle operating the vehicle in the full-autonomous mode subsequent to receiving the assistance-complete message (received message indicating the operation status such as "operation complete" or "robot is stuck, [0090]). 

Regarding claim 4:
Lenser et al. further disclose the method of claim 1, further comprising: subsequent to the controlling the vehicle according to the operational commands: determining a second location of the vehicle based on the controlling the vehicle according to the operational commands (the operator can direct a remote vehicle to go to a particular location or multiple locations, [0160]); collecting second environment state information associated with the second location (collecting environment state information of multiple locations by taking a pictures base on the operator order, [0160]); transmitting the second environment state information to the master-assistance device {primary processor 140 of  transmits action and command to the sensors same as the first 

Regarding claim 5:
Lenser et al. teach the method of claim 1, wherein collecting the environment state information comprises sensing an environment of the vehicle using an environmental sensor (sensors are used to provide environment state in which the vehicle is located, [0067], [0070] and [0071]).

Regarding claim 6:
Lenser et al. further teach the method of claim 5, wherein the environmental sensor comprises at least one camera and the environment state information comprises at least one image of the environment (sensors includes a camera sensor, also an image data, [0015],[0081]).

Regarding claim 8:
Lenser et al. further teach the method of claim 6, wherein the camera is mounted on the vehicle (camera mounted on the vehicle, [0015, 0081, 0236]).

Regarding claim 9:


Regarding claim 10:
Lenser et al. further teach the method of claim 9, wherein collecting the environment state information further comprises sensing an environment of the vehicle using an environmental sensor (collecting environmental information using UWB sensors and 3D camera, [0016], [0080], [0082]).

Regarding claim11:
Lenser et al. also disclose A system for tele-present recovery of a self-driving vehicle, comprising: a server configured to: receive a vehicle status associated with a master-assisted intervention request; collect environment state information; generate a master-assisted intervention request based on the vehicle status (range-finding system 121 collects environmental information, [0016][0073]); and transmit the master-assisted intervention request and environment state information to a master-assistance device (processor 140 exchange data with an operator control unit which operates as transceiver 0084]-[0085]); and the master-assistance device configured to: receive the master-assisted intervention request and environment state information from the server (an operator control unit receives information from the vehicle and then sends commands to the remote vehicle to perform autonomous behaviors, [0011]); receive input from a human operator of the master-assistance device (processor receives input from an operator, [0071]); and transmit the input to the server; the server further configured to: 

Regarding claim 12:
Lenser et al. further teach the system of claim 11, wherein the master-assistance device is further configured to generate a graphical rendering based on the environment state information, the graphical rendering representing an environment of the vehicle, and display the graphical rendering on a graphical display (the OCU includes a processor capable to generate a graphical rendering representing an environment of the vehicle and display current information to the operator, [0034], [0089], [0094]).

Regarding claim 13:
Lenser et al. further teach the system of claim 12, wherein: the server is further configured to: subsequent to transmitting the operational commands to the vehicle, collect second environment state information (exploring new locations and collecting environment state information by taking a pictures, [0160]); and transmit the second environment state information to the master-assistance device (exploring any particular location and collecting environment state information by taking a pictures, [0160]); and the master-assistance device is further configured to: update the graphical rendering based on the second environment state information (at the step 3603, the range finder updates the occupancy grip map, [0221]) and displays the updated graphical rendering on the graphical display (display updated data sent to the operator, [claim11]). 
Regarding claim 14:


Regarding claim 15:
Lenser et al. further teach the system of claim 14, wherein the server configured to collect environment state information further comprises retrieving an electronic map (retrieve map by an operator, [0084], [0089]), such that the environment state information comprises the electronic map (the map has touch screen functionality and use of GPS  make it electronic, [claim 34]).

Regarding claim 16:
Lenser et al. further disclose a system for tele-present recovery of a self-driving vehicle, comprising: a server configured to: receive a vehicle status associated with a master-assisted intervention request from the vehicle (processor 140 receive incoming sensor information concerning an obstacle, [0073], [0088]); collect environment state information; generate a master-assisted intervention request based on the vehicle status (range-finding system 121 collecting environmental information, [0016][0073]); and transmit the master-assisted intervention request and environment state information to a master-assistance device (processor 140 exchange data with an operator control unit which operates as transceiver 0084]-[0085]); the master-assistance device configured to: receive the master-assisted intervention request and environment state information from the server (an operator control unit receives information 

Regarding claim 17:
Lenser et al. further disclose the system of claim 16, wherein: the server is configured to: subsequent to transmitting the operational commands to the vehicle (The operator control unit (OCU) sends commands to the remote vehicles, [Abstract]), collect second environment state information (collecting environment state information of multiple locations by taking a pictures, [0160], [0251]); and transmit the second environment state information to the master-assistance device (processor 140 exchange data with an operator control unit which operates as transceiver and receive input [0084]-[0085]); the master-assistance device is further configured to: receive an assistance complete message from a human user (receive numerical message code from the operator, [0090]); and transmit the assistance complete message to the server; the server is further configured to transmit the assistance complete message to the vehicle (transmitted .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lenser et al. (US 2008/0027591 A1) in view of Tanaka et al. (JP 2011136380 A). 

Regarding claim 7: 
Lenser et al. further teach all the limitations except the method of claim 6, wherein the camera is not mounted on the vehicle.

In the same field of endeavor, Tanaka et al. teach a robot monitoring method wherein the camera is not mounted on the vehicle (an auxiliary camera place in the ceiling, [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitory method of Lenser et al. in view of Tanaka et al. wherein the camera is not mounted on the vehicle.
One of ordinary skills should have recognized that doing so, it will possibly be easy to observe the inside of the ceiling and capture the robot position and monitor the robot, [0010].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGHT DJIEKPOR/Examiner, Art Unit 4166        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663